Citation Nr: 1144364	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  On the Veteran's April 1977 service entrance examination, physical examination showed mild bilateral pes planus, and mild bunions on the right great toe metaphalangeal joint.  Accordingly, bilateral pes planus and right great toe bunions are considered conditions that pre-existed the Veteran's military service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2011). 

The question remains whether the Veteran's preexisting bilateral pes planus and his right great toe bunion were aggravated by military service.  The April 2011 VA examiner pointed out the notation of pes planus and bunions on the Veteran's service entrance examination, but did not address whether either of those preexisting conditions were aggravated by military service.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For this reason, remand is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  Transfer the Veteran's claims file to a VA examiner with appropriate expertise in podiatry.  Ask that he or she fully review the record.  Then, ask that the examiner provide opinion as to whether the Veteran's bilateral foot disability worsened in service, and, if so, is there evidence that the worsening of the bilateral foot disability is clearly and unmistakably due to the natural progression of the disease.  A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate. 

The examiner is instructed that aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  The term clear and unmistakable means obvious or manifest and is a relatively high burden to overcome - put another way, there is a rebuttable presumption of aggravation in cases where the Veteran's pre-existing disability has worsened in service.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


